Citation Nr: 0917127	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-07 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for chronic 
left knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
December 1975 and from October 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston, Salem, North Carolina.

In September 2008, the Veteran testified at a Board hearing 
by video conference.  A transcript has been associated with 
the claims file.  


FINDING OF FACT

The service-connected chronic left knee knee strain is 
manifested, functionally, by a noncompensable degree of pain 
following prolonged use; there is no medical evidence of 
subluxation or lateral instability, ankylosis, dislocation of 
semi-lunar cartilage, impairment of the tibia or fibula, or 
arthritis in two or more major joints or minor joint groups.


CONCLUSION OF LAW

The criteria for an initial compensable rating for chronic 
left knee strain are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 
5260, 5261, 5262 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Since the Veteran did not 
manifest symptoms to warrant a compensable rating at any time 
after the claim was filed, staged ratings are inappropriate 
here.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.

The Veteran attributes his left knee strain to lifting heavy 
gear while deployed in Iraq.  His knee began to hurt during 
the plane ride back from Iraq in December 2004.

The Veteran underwent a VA examination in June 2005.  The 
Veteran reported that his knee ached with prolonged use with 
pain at 3 out of 10.  The examiner noted that there was no 
evidence of ankylosis.  Drawer and McMurray's signs were 
negative.  The Veteran had full range of motion with some 
minimal crepitus.  Range of motion was not limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  The examiner's diagnosis was chronic left 
knee strain, aggravated only after prolonged use.  The X-ray 
revealed a normal left knee.  An earlier VA X-ray, taken in 
May 2005 for purposes of treatment, showed mild degenerative 
changes.  There was loss of joint space height in the medial 
femoral tibial compartment, minimal spurring of the medial 
tibial plateau, and fluid in the suprapatellar bursa.

A VA orthopedic consultation was conducted in January 2006.  
The surgeon noted that the knee was swollen and had been 
since mid-October 2005.  The Veteran reported some feeling of 
instability in the knee but no popping or locking.  The 
Veteran walked without a limp.  The examiner noted 1+ 
effusion.  There was joint line pain palpated medially, but 
McMurray's sign was negative.  There was no ligamentous 
laxity or atrophy of the periarticular musculature.  The 
surgeon ordered an MRI.  The MRI, conducted in February 2006, 
showed the left knee to be within normal limits with a normal 
amount of joint fluid.

The Veteran reported chronic left medial knee pain to his VA 
primary care provider in July 2006.  He reported not taking 
any medication because the pain did not bother him to the 
point of taking an Advil.  He stated that he could tolerate 
pain pretty well.

The Veteran visited a VA rehabilitation clinic in April 2007.  
The Veteran reported that pain occurred approximately five 
times per month, lasting a few hours, and only with strenuous 
activity.  He denied swelling, instability, locking, and 
crepitus.  He was taking Salsalate three times per week with 
moderate relief; however, it was not clear from the note 
whether the medication was taken to address the Veteran's 
knee or lower back pain.  The clinician noted that there was 
no effusion, the medial knee was tender to palpation, there 
was no ligament laxity.  The clinician's impression was 
possible bursitis or tendonitis.

Another VA examination was conducted in April 2008.  The 
Veteran reported recurrent episodes of swelling, pain, and 
giving way in his left knee.  The reported pain at a 3 or 4 
out of 10 at its worst.  He had knee pain two or three times 
per day that lasts for several minutes or an hour at a time.  
He takes salicylate twice per day.  The examiner noted full 
range of motion with flexion to 140 degrees, extension to 0 
degrees.  Range of motion was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive use.  The examiner noted some mild 
tenderness to palpation along the medial and inferior aspects 
of the patella tendons.  There was no swelling, effusion, 
weakness, redness, heat, guarding/subluxation, or ankylosis.  
The examiner concluded that the Veteran can do all usual 
activities of daily living without too many problems.  He is 
unable to run for any significant distance.  Also, the 
examiner stated that prolonged stooping, bending, and 
crawling will need to be avoided as much as possible.

The Veteran testified about his left knee symptoms during a 
Board hearing in September 2008.  He rated the pain in his 
knee to be 2 or 3 out of 10 when he wakes up in the morning.  
He rated it 6 out of 10 at the end of an eight hour work 
shift.  It becomes worse when he has to work a double shift, 
which happens once or twice per week.  The Veteran's job 
requires him to stand 80 percent of the time.  

After the hearing, the Veteran submitted an October 2008 
consultation note from a physician at his place of 
employment.  The physician recited the Veteran's reported 
history and advised the Veteran to seek another opinion from 
a civilian orthopedist.  It does not appear that the 
physician made any independent findings.  There is an 
attached table containing specific physical demands of the 
Veteran's job, but the fields indicating the Veteran's 
suitability have been left blank.  The record does not 
contain any further medical records.

Disability of the knee and leg is rated using 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 through 5263.  The Veteran is 
not entitled to a compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5257 or 5258.  Under DC 5257, a 10 
percent evaluation is warranted for slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation is appropriate for 
severe subluxation or lateral instability.  DC 5258 warrants 
a 20 percent evaluation for cartilage, semilunar, dislocated, 
with frequent episodes of locking, pain, and effusion into 
the joint.  Here, the Veteran reported to the April 2008 VA 
examiner that his knee gives way.  However, the objective 
tests during both VA examinations and during VA treatment 
show no evidence of recurrent subluxation or lateral 
instability.  The Veteran also reported feeling some 
instability in January 2006.  Again, the consulting 
orthopedist's findings negated any objective cause for 
instability.  His impression included effusion but the MRI 
showed a normal amount of liquid in the joint.  

Under DC 5260, a 10 percent rating is warranted where flexion 
of the leg is limited to 45 degrees, a 20 percent rating is 
warranted where flexion is limited to 30 degrees, and a 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  Under DC 5261, a separate 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees, and a 30 percent rating is warranted 
for extension limited to 15 degrees.  Here, the Veteran has 
had normal range of motion on all examinations.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.  Here, no rating is warranted 
under this diagnostic code.  A May 2005 X-ray showed mild 
degenerative changes in the left knee.  However, there is no 
evidence of arthritis in two or more major joints or minor 
joint groups.  

In the absence of evidence of ankylosis (DC 5256), 
symptomatic removal of semilunar cartilage (DC 5259), 
impairment of the tibia and fibula (DC 5262), or genu 
recurvatum (DC 5263), there is no basis for evaluating the 
Veteran's disability under any other diagnostic code.  See 
38 C.F.R. § 4.71a.

The Board considered whether increased ratings are warranted 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
The Veteran's testimony and the medical evidence shows pain 
symptoms intensify after prolonged use.  However, there is no 
evidence that pain limits range of motion as per the DeLuca 
criteria.  The Veteran's knee functions substantially 
normally despite pain.  There is no evidence of weakened 
movement, atrophy, or incoordination.  Hence, increased 
ratings under these regulations are not warranted.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 2 Vet. App. 589 (1991).  The Board, 
however, finds no section that provides a basis upon which to 
assign higher disability evaluations for the left knee 
disability.  The claim is denied. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular Consideration

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  In this case, however, the record does not 
reflect that the Veteran's chronic left knee strain has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  At the September 2008 Board hearing, the Veteran 
testified that the left knee disability affects his ability 
to work.  He stated that he occasionally must work double 
shifts, and it takes all he can to get through them.  
Nevertheless, there is no evidence that he has ever missed 
work or that the disability prevents him from carrying out 
his duties.  There were no hospitalizations.

In the absence of the above factors, the Board finds that the 
requirements for referral of the case for evaluation for an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter. Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's April 2005 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
of the requirements noted above; including informing the 
Veteran that it was ultimately his responsibility to see to 
it that any records pertinent to her claims are received by 
VA.  The Veteran was given the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in March 2006.  

Here, the Veteran is challenging the initial evaluation 
following the grant of service connection for chronic left 
knee strain.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective dates 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  The Board finds no prejudice to the appellant in 
proceeding with the present decision.  He appealed the 
initial evaluation assigned to him for chronic left knee 
strain.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has obtained the 
available service treatment records and VA treatment records, 
and VA examinations were conducted. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to an initial compensable evaluation for chronic 
left knee strain is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


